Exhibit 10.1(a)
Lease Agreement
     THIS LEASE AGREEMENT, made the 15th day of April 2008, between Christian N.
Peter residing or located at 9 Whippany Road in the Township of Hanover in the
County of Morris and State of New Jersey, herein designated as the Landlord, and
LJR Inc. T/A Access to Money residing or located at 628 Route 10 in the Town of
Whippany in the County of Morris and State of New Jersey 07981, herein
designated as the Tenant;
     Witnesseth that, the Landlord does hereby lease to the Tenant and the
Tenant does hereby rent from the Landlord, the following described premises:
     14289+/- square feet located at 628 Route 10, Unit #6, 7, 8, 9, 10 &11 for
a term of five (5) years commencing on July 1, 2008, and ending on June 30,
2013, to be used and occupied only and for no other purpose than offices and
equipment setup.
     Upon the following conditions and covenants:
     1st: The Tenant covenants and agrees to pay to the Landlord, as rent for
and during the term hereof, the sum of $** per month in the following manner: in
monthly payments in advance, due on or before the first of each month. **$13.00
psf year #1, $13.50 psf year #2, $14.00 psf year #3, $14.50 psf year #4, and
$15.00 psf year #5.
     2nd: The Tenant has examined the premises and has entered into this lease
without any representation on the part of the Landlord as to the condition
thereof. The Tenant shall take good care of the premises and shall at the
Tenant’s own cost and expense, make all repairs, including painting decorating,
and shall maintain the premises in good condition and state of repair, and at
the end or other expiration of the term hereof, shall deliver up the rented
premises in good order and condition, wear and tear from a reasonable use
thereof, and damage by the elements not resulting from the neglect or fault of
the Tenant, excepted. The Tenant shall neither encumber nor obstruct the
sidewalks, driveways, yards, entrances, hallways and stairs, but shall keep and
maintain the same in a clean condition, free from debris, trash, refuse, snow
and ice.
     3rd: In case of the destruction of or any damage to the glass in the leased
premises, or the destruction of or damage of any kind whatsoever to the said
premises, caused by the carelessness, negligence or improper conduct on the part
of the Tenant or the Tenant’s agents, employees, guests, licensees, invitees,
subtenants, assignees or successors, the Tenant shall repair the said damage or
replace or restore any destroyed parts of the premises, as speedily as possible,
at the Tenant’s own cost and expense.
     4th: No alterations, additions or improvements shall be made, and no
climate regulating, air conditioning, cooling, heating or sprinkler systems,
televisions or radio antennas, heavy equipment, apparatus and fixtures, shall be
installed in or attached to the leased premises, without the written consent of
the Landlord. Unless otherwise provided herein, all such alterations, additions
or improvements and systems, when made, installed in or attached to the said
premises, shall belong to and become the property of the Landlord and shall be
surrendered with the premises and as part thereof upon the expiration or sooner
termination of this lease, without hindrance, molestation or injury.
     5th: The Tenant shall not place nor allow to be placed any signs of any
kind whatsoever, upon, in or about the said premises or any part thereof except
of a design and structure and in or at such places as may be indicated and
consented to by the Landlord in writing. In case the Landlord or the Landlord’s
agents, employees or representatives shall deem it necessary to remove any such
signs in order to paint or make any repairs, alterations or improvements in or
upon said premises or any part thereof, they may be so removed, but shall be
replaced at the Landlord’s expense when the said repairs, alterations or
improvements shall have been completed. Any signs permitted by the Landlord
shall at all times conform with all municipal ordinances or other laws and
regulations applicable thereto.
     6th: The Tenant shall pay when due all rents or charges for water or other
utilities used by the Tenant, which are or may be assessed or imposed upon the
leased premises or which are or may be charged to the Landlord by the suppliers
thereof during the term hereof, and if not paid, such rents or charges shall be
added and become payable as additional rent with the installment of rent next
due or within 30 days of demand therefore, whichever occurs sooner.

 



--------------------------------------------------------------------------------



 



     7th: The Tenant shall promptly comply with all laws, ordinances, rules,
regulations, requirements and directives of the Federal, State and Municipal
Governments or Public Authorities and of all their departments, bureaus and
subdivisions, applicable to and affecting the said premises, their use and
occupancy, for the correction, prevention and abatement of nuisances, violations
or other grievances in, upon or connected with the said premises, during the
term hereof; and shall promptly comply with all orders, regulations,
requirements and directives of the Board of Fire Underwriters or similar
authority and of any insurance companies which have issued or are about to issue
policies of insurance covering the said premises and its contents, for the
prevention of fire or other casualty, damage or injury, at the Tenant’s own cost
and expense.
     8th: The Tenant, at Tenant’s own cost and expense, shall obtain or provide
and keep in full force for the benefit of the Landlord, during the term hereof,
general public liability insurance, insuring the Landlord against any and all
liability or claims of liability arising out of, occasioned by or resulting from
any accident or otherwise in or about the leased premises, for injuries to any
person or persons, for limits of not less than $500,000 for injuries to one
person and $1,000,000 for injuries to more than one person, in any once accident
or occurrence, and for loss or damage to the property of any person or persons,
for not less than $500,000. The policy or policies of insurance shall be of a
company or companies authorized to do business in this State and shall be
delivered to the Landlord, together with evidence of the payment of the premiums
therefore, not less than fifteen days prior to the commencement of the term
hereof or of the date when the Tenant shall enter into possession, whichever
occurs sooner. At least fifteen days prior to the expiration or termination date
of any policy, the Tenant shall deliver a renewal or replacement policy with
proof of the payment of the premium therefore. The Tenant also agrees to and
shall save, hold and keep harmless and indemnify the Landlord from and for any
and all payments, expenses, costs, attorney fees and from and for any and all
claims and liability for losses or damage to property or injuries to persons
occasioned wholly or in part by or resulting from any acts or omissions by the
Tenant or Tenant’s agents, employees, guests, licensees, invitees, subtenants,
assignees or successors, or for any cause or reason whatever arising out of or
by reason of the occupancy by the Tenant and the conduct of the Tenant’s
business.
     9th: The Tenant shall not, without the written consent of the Landlord,
assign, mortgage or hypothecate this lease, nor sublet or sublease the premises
or any part thereof.
     10th: The Tenant shall not occupy or use the leased premises or any part
thereof, nor permit or suffer the same to be occupied or used for any purposes
other than as herein limited, nor for any purpose deemed unlawful, disreputable,
or extra hazardous, on account of fire or other casualty. No trade or occupation
shall be conducted on the leased premises that is contrary to any municipal law
or ordinance.
     11th: This lease shall not be a lien against the leased premises in respect
to any mortgages that may hereafter be placed upon said premises. The recording
of such mortgage or mortgages shall have preference and precedence and be
superior and prior in lien to this lease, irrespective of the date of recording
and the Tenant agrees to execute any instruments, without cost, which may be
deemed necessary or desirable, to further effect the subordination of this lease
to any such mortgage or mortgages. A refusal by the Tenant to execute such
instruments shall entitle the Landlord to the option of cancelling this lease,
and the term hereof is hereby expressly limited accordingly.
     12th: If the land and premises leased herein, or of which the leased
premises are a part, or any portion thereof, shall be taken under eminent domain
or condemnation proceedings, or if suit or other action shall be instituted for
the taking or condemnation thereof, or if in lieu of any formal condemnation
proceedings or actions, the Landlord shall grant an option to purchase and or
shall sell and convey the said premises or any portion thereof, to the
governmental or other public authority, agency, body or public utility, seeking
to take said land and premises or any portion thereof, then this lease, at the
option of the Landlord, shall terminate, and the term hereof shall end as of
such date as the Landlord shall fix by notice in writing; and the Tenant shall
have no claim or right to claim or be entitled to any portion of any amount
which may be awarded as damages or paid as the result of such condemnation
proceedings or paid as the purchase price for such option, sale or conveyance in
lieu of formal condemnation proceedings; and all rights of the Tenant to
damages, if any are hereby assigned to the Landlord. The Tenant agrees to
execute and deliver any instruments, at the expense of the Landlord, as may be
deemed necessary or required to expedite any condemnation proceedings or to
effectuate a proper transfer of title to such governmental or other public
authority, agency, body or public utility seeking to take or acquire the said
lands and premises or any portion thereof. The Tenant covenants and agrees to
vacate the said premises, remove all the Tenant’s personal property therefrom
and deliver up peaceable possession thereof to the Landlord or to such other
party designated by the Landlord in the aforementioned notice. Failure by the
Tenant to comply with any provisions in this clause shall subject the Tenant to
such costs, expenses, damages, and losses as the Landlord may incur by reason of
the Tenant’s breach hereof.
     13th: In case of fire or other casualty, the Tenant shall give immediate
notice to the Landlord. If the premises shall be partially damaged by fire, the
elements or other casualty, the Landlord shall repair the same as speedily as

 



--------------------------------------------------------------------------------



 



practicable, but Tenant’s obligation to pay the rent hereunder shall not cease.
If, in the opinion of the Landlord, the premises be so extensively and
substantially damaged as to render them untenantable, then the rent shall cease
until such time as the premises shall be made tenantable by the Landlord.
However, if, in the opinion of the Landlord, the premises be totally destroyed
or so extensively and substantially damaged as to require practically a
rebuilding thereof, then the rent shall be paid up to the time of such
destruction and then and from thenceforth this lease shall come to an end. In no
event, however, shall the provisions of this clause become effective or be
applicable, if the fire or other casualty and damage shall be the result of the
carelessness, negligence or improper conduct of the Tenant or the Tenant’s
agents, employees, guests, licensees, invitees, subtenants, assignees or
successors. In such case, the Tenant’s liability for the payment of the rent and
the performance of all the covenants, conditions and terms hereof on the
Tenant’s part to be performed shall continue and the Tenant shall be liable to
the Landlord for the damage and loss suffered by the Landlord. If the Tenant
shall have been insured against any of the risks herein covered, then the
proceeds of such insurance shall be paid over to the Landlord to the extent of
the Landlord’s costs and expenses to make repairs hereunder, and such insurance
carriers shall have no recourse against the Landlord for reimbursement.
     14th: If the Tenant shall fail or refuse to comply with and perform any
conditions covenants of the within lease, the Landlord may, if the Landlord so
elects, carry out and perform such conditions and covenants, at the cost and
expense of the Tenant, and the said cost and expense shall be payable on demand,
or at the option of the Landlord, shall be added to the installment of rent due
immediately thereafter but in no case later than one month after such demand,
whichever occurs sooner, and shall be due and payable as such. This remedy shall
be in addition to such other remedies as the Landlord may have hereunder by
reason of the breach by the Tenant of any of the covenants and conditions in
this lease contained.
     15th: The Tenant agrees that the Landlord and the Landlord’s agents,
employees or other representatives, shall have the right to enter into and upon
the said premises or any part thereof, at all reasonable hours, for the purpose
of examining the same or making such repairs or alterations therein as may be
necessary for the safety and preservation thereof. This clause shall not be
deemed to be a covenant by the Landlord nor be construed to create an obligation
on the part of the Landlord to make such inspection or repairs.
     16th: The Tenant agrees to permit the Landlord and the Landlord’s agents,
employees or other representatives to show the premises to persons wishing to
rent or purchase the same, and the Tenant agrees that on and after 180 days next
preceding the expiration of the term hereof, the Landlord or Landlord’s agents,
employees or other representatives shall have the right to place notices on the
front of the said premises or any part thereof, offering the premises for rent
or for sale; and the Tenant hereby agrees to permit the same to remain thereon
without hindrance or molestation.
     17th: If for any reason it shall be impossible to obtain fire and other
hazard insurance on the buildings and improvements on the leased premises, in an
amount and in the form and in insurance companies acceptable to the Landlord,
the Landlord may, if the Landlord so elects at any time thereafter, terminate
this lease and the term hereof, upon giving to the Tenant fifteen days notice in
writing of the Landlord’s intention so to do, and upon the giving of such
notice, this lease and the term thereof shall terminate. If by reason of the use
to which the premises are put by the Tenant or character of or the manner in
which the Tenant’s business is carried on, the insurance rates for fire and
other hazards shall be increased, the Tenant shall upon demand, pay the
Landlord, as rent, the amounts by which the premiums for such insurance are
increased. Such payment shall be paid with the next installment of rent but in
no case later than one month after such demand, whichever occurs sooner.
     18th: Any equipment, fixtures, goods or other property of the Tenant, not
removed by the Tenant upon the termination of this lease, or upon any quitting,
vacating or abandonment of the premises by the Tenant, or upon the Tenant’s
eviction, shall be considered as abandoned and the Landlord shall have the
right, without any notice to the Tenant, to sell or otherwise dispose of the
same, at the expense of the Tenant, and shall not be accountable to the Tenant
for any part of the proceeds of such sale, if any.
     19th: If there should occur any default on the part of the Tenant in the
performance of any conditions and covenants herein contained, or if during the
term hereof the premises or any part thereof shall be or become abandoned or
deserted, vacated or vacant, or should the Tenant be evicted by summary
proceedings or otherwise, the Landlord, in addition to any other remedies herein
contained or as may be permitted by law, may either by force or otherwise,
without being liable for prosecution therefor, or for damages, re-enter the said
premises and the same have and again possess and enjoy; and as agent for the
Tenant or otherwise, re-let the premises and receive the rents therefore and
apply the same, first to the payment of such expenses, reasonable attorney fees
and costs, as the Landlord may have been put to in re-entering and repossessing
the same and in making such repairs and alterations as may be necessary; and
second to the payment of the rents due hereunder. The Tenant shall remain liable
for such rents as may be in arrears and also the rents as may accrue subsequent
to the re-entry by the Landlord, to the extent of the difference

 



--------------------------------------------------------------------------------



 



between the rents reserved hereunder and the rents, if any, received by the
Landlord during the remainder of the unexpired term hereof, after deducting the
aforementioned expenses, fees and costs; the same to be paid as such
deficiencies arise and are ascertained each month.
     20th: Upon the occurrence of any of the contingencies set forth in the
preceding clause, or should the Tenant be adjudicated a bankrupt, insolvent or
placed in receivership, or should proceedings be instituted by or against the
Tenant for bankruptcy, insolvency, receivership agreement of composition or
assignment for the benefit of creditors, or if this lease or the estate of the
Tenant hereunder shall pass to another by virtue of any court proceedings, writ
of execution, levy, sale, or by operation of law, the Landlord may, if the
Landlord so elects, at any time thereafter, terminate this lease and the term
hereof, upon giving to the Tenant or to any trustee, receiver, assignee or other
person in charge of or acting as custodian of the assets or property of the
Tenant, five days notice in writing, of the Landlord’s intention so to do. Upon
giving of such notice, this lease and the term hereof shall end on the date
fixed in such notice as if the said date was the date originally fixed in this
lease for the expiration hereof; and the Landlord shall have the right to remove
all persons, goods, fixtures and chattels therefrom, by force or otherwise,
without liability for damages.
     21st: The Landlord shall not be liable for any damage or injury which may
be sustained by the Tenant or any other person, as a consequence of the failure,
breakage, leakage or obstruction of the water, plumbing steam, sewer, waste or
soil pipes, roof, drains, leaders, gutters, valleys, downspouts or the like or
of the electrical, gas, power, conveyor, refrigeration, sprinkler, air
conditioning or heating systems, elevators or hoisting equipment; or by reason
of the elements; or resulting from the carelessness, negligence or improper
conduct on the part of any other Tenant or of the Landlord or the Landlord’s or
this or any other Tenant’s agents, employees, guests, licensees, invitees,
subtenants, assignees or successors; or attributable to any interference with,
interruption of or failure, beyond the control of the Landlord, of any services
to be furnished or supplied by the Landlord.
     22nd: The various rights, remedies, options and elections of the Landlord,
expressed herein, are cumulative, and the failure of the Landlord to enforce
strict performance by the Tenant of the conditions and covenants of this lease
or to exercise any election or option, or to resort or have recourse to any
remedy herein conferred or the acceptance by the Landlord of any installment of
rent after any breach by the Tenant, in any one or more instances, shall not be
construed or deemed to be a waiver or relinquishment for the future by the
Landlord of any such conditions and covenants, options, elections or remedies,
but the same shall continue in full force and effect.
     23rd: This lease and the obligation of the Tenant to pay the rent hereunder
and to comply with the covenants and conditions hereof, shall not be affected,
curtailed, impaired or excused because of the Landlord’s inability to supply any
service or material called for herein, by reason of any rule, order, regulation
or preemption by any governmental entity, authority, department, agency or
subdivision or for any delay which may arise by reason of negotiations for the
adjustment of any fire or other casualty loss or because of strikes or other
labor trouble or for any cause beyond the control of the Landlord.
     24th: The terms, conditions, covenants and provisions of this lease shall
be deemed to be severable. If any clause or provision herein contained shall be
adjudged to be invalid or unenforceable by a court of competent jurisdiction or
by operation of any applicable law, it shall not affect the validity of any
other clause or provision herein, but such other clauses or provisions shall
remain in full force and effect.
     25th: All notices required under the terms of this lease shall be given and
shall be complete by mailing such notices by certified or registered mail,
return receipt requested, to the address of the parties as shown at the head of
this lease, or to such other address as may be designated in writing, which
notice of change of address shall be given in the same manner.
     26th: The Landlord covenants and represents that the Landlord is the owner
of the premises herein leased and has the right and authority to enter into,
execute and deliver this lease; and does further covenant that the Tenant on
paying the rent and performing the conditions and covenants herein contained,
shall and may peaceably and quietly have, hold and enjoy the leased premises for
the term aforementioned.
     27th: This lease contains the entire contract between the parties. No
representatives, agent or employee of the Landlord has been authorized to make
any representations or promises with reference to the within letting or to vary,
alter or modify the terms hereof. No additions, changes or modifications,
renewals or extensions hereof, shall be binding unless reduced to writing and
signed by the Landlord and the Tenant.
     28th: Not Applicable.

 



--------------------------------------------------------------------------------



 



     29th: If any other mechanics’ or other liens shall be created or filed
against the leased premises by reason of labor performed or materials furnished
for the Tenant in the erection, construction, completion, alteration, repair or
addition to any building or improvement, the Tenant shall upon demand, at the
Tenant’s own cost and expense, cause such lien or liens to be satisfied and
discharged of record together with any Notices of Intention that may have filed.
Failure so to do, shall entitle the Landlord to resort to such remedies as are
provided herein in the case of any default of this lease, in addition to such as
are permitted by law.
     30th: The Tenant waives all rights of recovery against the Landlord or
Landlord’s agents, employees or other representatives, for any loss, damages or
injury of any nature whatsoever to property or persons for which the Tenant is
insured. The Tenant shall obtain from Tenant’s insurance carriers and will
deliver to the Landlord, waivers of the subrogation rights under the respective
policies.
     31st: The Tenant has this day deposited with the Landlord the sum of
30959.50* as security for the payment of the rent hereunder and the full and
faithful performance by the Tenant of the covenants and conditions on the part
of the Tenant to be performed. Said sum shall be returned to the Tenant, without
interest, after the expiration of the term hereof, provided that the Tenant has
fully and faithfully performed all such covenants and conditions and is not in
arrears in rent. During the term hereof, the Landlord may, if the Landlord so
elects, have recourse to such security, to make good any default by the Tenant,
in which event the Tenant shall, on demand, promptly restore said security to
its original amount. Liability to repay said security to the Tenant shall run
with the reversion and title to said premises, whether any change in ownership
thereof be by voluntary alienation or as the result of judicial sale,
foreclosure or other proceedings, or the exercise of a right of taking or entry
by any mortgagee. The Landlord shall assign or transfer said security, for the
benefit of the Tenant, to any subsequent owner or holder of the reversion or
title to said premises, in which case the assignee shall become liable for the
repayment thereof as herein provided, and the assignor shall be deemed to be
released by the Tenant from all liability to return such security. This
provision shall be applicable to every alienation or change in title and shall
in no wise be deemed to permit the Landlord to retain the security after
termination of the Landlord’s ownership of the reversion or title. The Tenant
shall not mortgage, encumber or assign said security without the written consent
of the Landlord.
     The Landlord may pursue the relief or remedy sought in any invalid clause,
by conforming the said clause with the provisions of the statutes or the
regulations of any governmental agency in such case made and provided as if the
particular provisions of the applicable statutes or regulations were set forth
herein at length.
     In all references herein to any parties, persons, entities or corporations
the use of any particular gender or the plural or singular number is intended to
include the appropriate gender or number as the text of the within instrument
may require. All the terms, covenants and conditions herein contained shall be
for and shall inure to the benefit of and shall bind the respective parties
hereto, and their heirs, executors, administrators, personal or legal
representatives, successors and assigns.
     In Witness Whereof, the parties hereto have hereunto set their hands and
seals, or caused these presents to be signed by their proper corporate officers
and their proper corporate seal to be hereto affixed, the day and year first
above written.
 

*   Security deposit shall not be substituted for final month’s rent.

         
Signed, Sealed and Delivered in the presence of or attested by
  /s/ Christian N. Peter
 

 
 
Landlord      
 
  /s/ Douglas B. Falcone
 
Chief Operating Officer                                          Tenant    

 



--------------------------------------------------------------------------------



 



Rider to Lease 628 Route 10
     33. Landlord represents that the electrical, heating and air conditioning
equipment will be in proper working order at the commencement of this lease.
Tenant shall be responsible for the maintenance and repair of said systems.
Tenant shall secure a yearly maintenance contract from a recognized HVAC service
organization to service and maintain said equipment.
     34. In the event that any rental payment is more than five (5) days late,
Tenant shall pay additional service charge of $100.00 per day from the 1st day
of the month. Landlord agrees to provide a monthly statement in advance of
payment due.
     35. Tenant, within 20 days of presentation by Landlord of receipted bill,
shall pay 40.8% of the lawn maintenance costs for the common areas. Said costs
are to be determined by competitive bids with no administration costs allowed to
the Landlord.
     36. Tenant shall pay to the Landlord, within 20 days of presentation of
receipted bill, 40.8% of the cost to the Landlord to insure the Landlord’s
interest in said premises from fire, liability, loss of rents, and other
hazards.
     37. Tenant shall be responsible for the removal of snow from sidewalk in
front of its unit. Tenant shall also pay 40.8% of the snow removal costs for the
common areas. Said costs shall be determined by competitive bids with no
administrative costs allowed for the Landlord.
     38. Tenant shall pay the Landlord in equal monthly payments in advance,
40.8% of the real estate taxes assessed by the Township of Hanover against Block
7502 Lot 16. Tenant shall deposit with the Landlord the equivalent of two months
of said proportionate tax payments to be held in escrow by the Landlord.
     39. Tenant shall have the option to renew this lease for an additional five
years period at a rate to be determined by prevailing market provided the Tenant
notifies the Landlord in writing of their intention to renew by December 1,
2012.
     40. After September 1, 2010 Tenant shall have the right of first refusal on
Unit #5 at 628 Route 10, Whippany, New Jersey.

         
/s/ Christian N. Peter
 
Landlord
  /s/ Douglas B. Falcone
 
Tenant    
April 22, 2008
       

 